Cassoday, J.
It must be conceded that as the contract was prior to the attempted change, February 11, 1891, the infant plaintiffs were the sole beneficiaries. In Mr. Grace’s “application for change of beneficiary,” made on that day, it is stat.ed, in effect, that the former certificate is thereby returned and surrendered “for the purpose of securing a change of beneficiary; ” and that the association, in consideration thereof, would issue and forward to him a new certificate, payable to such person or persons as he should designate and name in' his last will and testament. The certificate was issued accordingly, but no person was ever designated-ór hkffied: as such beneficiary by last will and *565testament or otherwise. The proposed change was never in fact effected, by reason of such failure of Mr. Grace to. so name or designate. Since the former certificate was so returned and surrendered for the sole purpose of securing such change, and since no such change was ever in fact effected by reason of such failure, the question recurs whether such return and surrender of such former certificate operated as a complete cancellation and extinguishment of the same, or whether such return and surrender remained inchoate, depending upon such change being, made complete by such designation or naming, of new beneficiaries or beneficiary.
Upon careful consideration we are constrained to hold that such return and surrender so remained- inchoate and-dependent. It is very much the same in principle as where attempts have been made to alter portions of a will by erasures without obliteration, and by way of substituting new words by interlineation which fail to go into effect for want1 of re-attestation; and hence, as there was no intent to revoke. except by way of such substitution which so failed, the- courts have generally held that the attempted alteration is ineffectual. Will of Ladd, 60 Wis. 193, 194, and cases there cited. See, also, Short v. Smith, 4 East, 419; Soar v. Dolman, 3 Curt. Ecc. 121; Brooke v. Kent, 3 Moore, P. C. 334; In re Parr, 6 Jur. (N. S.), 56. So here we must hold that the attempted change of beneficiaries was left incomplete, and hence ineffectual; and that the contract of insurance must be regarded the same as though the former certificate had never been returned.and surrendered.
By the Court.— That part of the judgment in favor of the defendant Annie L. Oraoe and against the plaintiffs is reversed, and the cause is remanded w.ith direction to override. the -demurrer and render judgment in favor of the plaintiffs for the fund ,of:$l,985, so held by fRe. defendant-*566association for the rightful owner as mentioned; but no costs are to be awarded against the association, either in this court or the trial court.
As to change of beneficiary in other than the prescribed method, see note to Grand Lodge A. O. TI. W. v. Noll (90 Mich. 37), in 15 L. R. A. 350 — Rep.